       Case 2:21-mj-00012-DB Document 3 Filed 01/25/21 Page 1 of 2

                                                                         FILED
                      UNITED STATES DISTRICT COURT                January 25, 2021
                     EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:21-mj-0012-DB

               Plaintiff,

      v.                                           ORDER FOR RELEASE OF
                                                    PERSON IN CUSTODY
DAVID ALBERT BENJAMIN,

               Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release DAVID ALBERT BENJAMIN ,

Case No. 2:21-mj-0012-DB Charge 18 USC § 3583 , from custody for the following

reasons:

                     Release on Personal Recognizance

                     Bail Posted in the Sum of $

                            Unsecured Appearance Bond $

                            Appearance Bond with 10% Deposit

                            Appearance Bond with Surety

                            Corporate Surety Bail Bond

                            (Other):    Under the previously imposed terms and

                        X   conditions, with the additional terms and conditions, as

                            stated on the record.

      Issued at Sacramento, California on January 25, 2021 at __3:56 pm_____

                                  By:    /s/ Carolyn K. Delaney

                                         Magistrate Judge Carolyn K. Delaney
Case 2:21-mj-00012-DB Document 3 Filed 01/25/21 Page 2 of 2




                           2
